Citation Nr: 1001996	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-17 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability, including as secondary to a right knee 
disability.  

3.  Entitlement to service connection for a bilateral arm 
disability, including as secondary to a right knee 
disability.  

4.  Entitlement to service connection for a bilateral hand 
disability, including as secondary to a right knee 
disability.  

5.  Entitlement to service connection for a back disability, 
including as secondary to a right knee disability.  

6.  Entitlement to service connection for a bilateral foot 
disability, including as secondary to a right knee 
disability.  

7.  Entitlement to service connection for a disability 
manifested by chronic swelling of the neck, including as 
secondary to a right knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from May to July 1969.  

This matter came before the Board of Veterans' Appeals from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland California.  The Veteran 
testified before the undersigned Acting Veterans Law Judge at 
a videoconference Board hearing in June 2009.  In July 2009, 
the Board remanded the Veteran's appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.


FINDINGS OF FACT

1.  A right knee disability was noted at the time of the 
Veteran's entry into active service and there was no increase 
in the severity of this disability during service.

2.  A left knee disability was not manifested during service, 
nor is it otherwise related to service or to a service-
connected disability.

3.  A bilateral arm disability was not manifested during 
service, nor is it otherwise related to service or to a 
service-connected disability.

4.  A bilateral hand disability was not manifested during 
service, nor is it otherwise related to service or to a 
service-connected disability.

5.  A back disability was not manifested during service, nor 
is it otherwise related to service or to a service-connected 
disability.

6.  A bilateral foot disability was not manifested during 
service, nor is it otherwise related to service or to a 
service-connected disability.

7.  A disability manifested by chronic swelling of the neck 
was not manifested during service, nor is it otherwise 
related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disability, which existed prior to the 
Veteran's active service, was aggravated by such service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  A left knee disability was not incurred in or aggravated 
by active service; it was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A bilateral arm disability was not incurred in or 
aggravated by active service; it was not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  A bilateral hand disability was not incurred in or 
aggravated by active service; it was not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  A back disability was not incurred in or aggravated by 
active service; it was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).

6.  A bilateral foot disability was not incurred in or 
aggravated by active service; it was not caused or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

7.  A disability manifested by chronic swelling of the neck 
was not incurred in or aggravated by active service; it was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in December 2005, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has substantially satisfied the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for any of the 
Veteran's claimed disabilities.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in May 2006, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Veterans Court) has held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2005 letter was issued to the appellant and his 
service representative prior to the July 2006 rating decision 
which denied the benefits sought on appeal; thus, this notice 
was timely.  Because all of the appellant's claims are being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the appellant.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The medical 
evidence indicates that the Veteran's right knee disability, 
which existed prior to service, was not aggravated by 
service.  The evidence also indicates that the Veteran's 
complaints of disability referable to the left knee, 
bilateral arms, bilateral hands, back, bilateral feet, and 
neck are not attributable to active service.  Thus, 
examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.



Right Knee Disability

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's 
Office of General Counsel (OGC) determined that VA must show 
by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow OGC's precedent opinions.  38 U.S.C.A. 
§ 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) outlined the effect of 38 U.S.C.A. § 1111 
on claims for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the Veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
Veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the Veteran cannot 
bring a claim for service connection for that 
disorder, but the Veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case, section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Veterans Court has held that the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
a Veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

Since pre-service knee surgery was noted at the time of the 
Veteran's entry into active service, the question becomes 
whether his pre-existing knee disability was aggravated (or 
permanently worsened) during service.

Service treatment records dated in June 1969 reflect that the 
Veteran complained of knee pain.  A July 1969 Medical Board 
reveals that the Veteran was found to be unfit for duty due 
to symptomatic right knee internal derangement.  The medical 
Board determined that the Veteran's right knee disability 
existed prior to service and was not aggravated by service.  

Private treatment records from Conway Medical Center dated in 
November 1998 reflects that the Veteran was diagnosed as 
having recurrent arthralgia and effusion of the right knee 
for years.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a right 
knee disability.  There is no persuasive evidence to suggest 
any increase in the severity of the Veteran's pre-existing 
right knee disability during active service.  It is clear 
that the Veteran had a right knee disability upon entry into 
service.  It also is clear that current records show 
treatment for a right knee disability.  There is no medical 
evidence which suggests that the Veteran's right knee 
disability, which existed prior to service, was aggravated 
during service.  The July 1969 Medical Board specifically 
concluded that the right knee disability was not aggravated 
by service.  Because there is no evidence of in-service 
aggravation, and because the right knee disability is 
otherwise not related to such service, the Board finds that 
service connection for a right knee disability is not 
warranted.

Additional evidence in support of the Veteran's service 
connection claim for a right knee disability is his own lay 
assertions and June 2009 Board hearing testimony.  Where as 
here, the questions involve a medical diagnosis, not capable 
of lay observation, and of medical causation, competent 
medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. § 
3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
For these reasons, the Board finds that the Veteran's 
statements are not competent evidence in support of the 
contention that his current right knee disability began 
during active service.  

Secondary Service Connection Claims

The Veteran also has claimed entitlement to service 
connection for a left knee disability, a bilateral arm 
disability, a bilateral hand disability, a back disability, a 
bilateral foot disability, and a disability manifested by 
chronic swelling of the neck, all as secondary to a right 
knee disability.  The Board has found that service connection 
for a right knee disability is not warranted.  Moreover, the 
Veteran has not diagnosed as having a left knee disability, a 
bilateral arm disability, a bilateral hand disability, a back 
disability, a bilateral foot disability, or a disability 
manifested by chronic swelling of the neck during active 
service.  Accordingly, in the absence of credible evidence of 
pertinent symptomatology during service, and in the absence 
of competent probative evidence that links the Veteran's 
current complaints to service or to a service-connected 
disability, the Board also finds that service connection for 
a left knee disability, a bilateral arm disability, a 
bilateral hand disability, a back disability, a bilateral 
foot disability, and a disability manifested by chronic 
swelling of the neck, each including as secondary to a right 
knee disability, is not warranted.  38 C.F.R. §§ 3.303, 
3.310.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for a left knee disability, 
including as secondary to a right knee disability, is denied.  

Entitlement to service connection for a bilateral arm 
disability, including as secondary to a right knee 
disability, is denied.  

Entitlement to service connection for a bilateral hand 
disability, including as secondary to a right knee 
disability, is denied.  

Entitlement to service connection for a back disability, 
including as secondary to a right knee disability, is denied.  

Entitlement to service connection for a bilateral foot 
disability, including as secondary to a right knee 
disability, is denied.  

Entitlement to service connection for a disability manifested 
by chronic swelling of the neck, including as secondary to a 
right knee disability, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


